Title: Samuel Brown to Thomas Jefferson, 8 February 1814
From: Brown, Samuel
To: Jefferson, Thomas


          Dear Sir,  Natchez Feby 8th 1814
          On my return from New Orleans, a few days ago, I had the pleasure of receiving your letter of the 13th of November. It had remained in the Post office, at this place, during my absence, which was protracted, far beyond my calculations, by the illness & death of an intimate friend who had solicited me
			 to witness his last moments—
          The constant expectation of receiving an answer to your letter, which I had forwarded to Mr Henderson, prevented me, for some weeks, from replying to your very interesting letter of the 14th of July. An adai additional domestic misfortune, the loss of an infant daughter, which happened in Sept, affected me so sensibly that, for some time, I was almost incapable of attending to any kind of business. No calamity however could
			 render me insensible of the honor you confer on me by your
			 letters which are always filled with instruction conveyed in the most agreeable form. I am indeed ashamed of the poor returns I make you—The last year of my life seems like a Dream & I ought
			 scarcely to be accountable to God or man for what I have done or left undone in it.
          Whilst I was in N. Orleans I obtained certain information that Mr James L. Henderson was dead but I could not learn when his death happened.
			 Believing that his papers are in the hands of Mr Thos Lewis the Judge of the Parish of Washita, I have addressed a letter to that Gentleman requesting him to examine your letter of April last & to search Mr Hendersons papers for the information you require & to communicate to you, without delay, the result of his investigations. Knowing Judge Lewis to be a Gentleman of a very obliging disposition & correct principles, I am confident he will execute this commission with pleasure & ability—As there is a Post now established
			 between this place & Washita you may very soon expect a letter from Judge Lewis on the subject. I did not feel myself authorised to request the Judge to open your second letter to Henderson & have therefore returned it to you. If it shall appear that the Papers left by Mr H. can be useful to you I have no doubt copies of them can be easily obtained. I regret very much that Hendersson did not answer your letter. I have no doubt he recd it—& until I returned from N Orleans had hopes that he had transmitted his letter to you by some direct conveyance.
          Our country is fast recovering from the shock occasioned by the War, which was, perhaps, as sensibly felt here, as in any part of the Union. Within one month a most surprising revolution in our commerce has taken place. The demand for our Cotton to supply the manufacturers of the U.S. trandscends all our calculations & the Barges which are four times as numerous as they were last year must be quadrupled before they will be sufficient to carry the produce already
			 ordered up the River. The Wharves are crouded with these Barges of 60 90 & 100 tons & all the ships yards are more busily employed in rigging & repairing them than they have ever been since I have
			 known N Orleans. It is said the merchants of Natchez have already recd orders for cotton from the Atlantic states to the amount of 2 millions of dollars & the price has within a few days risen from 5 to 12 cents.
			 The competition wa which is now established between domestic & foreign manufacturers will always ensure the Planter a good price for his cotton & the habits of economy & industry which our late
			 necessities have formed will, it is hoped, long continue. With our present habits cotton can be afforded at 12 cents better than formerly at 25 when foreign luxuries of every kind were sought with the most rediculous avidity.
			 I
			 have felt real pleasure in seeing Servants in Gaudy Livery hawking Butter & Country Cotton through the streets of Natchez whilst the most wealthy Planters have worn their own manufactures
			 Our enemies will mark these changes with wonder & I
			 am confident that they will contribute as much as our naval victories to recall an infatuated Govt to a sense of justice. I began to think that the power of Napolean has attained its acme & that his tyranny will soon be effectually resisted. But will the continental powers admit, in their
			 full extent, the maritime usurpations of Great Britain? I trust not. I never thought the Power of France so dangerous to us as the commercial monopoly of England.
          I am much pleased with the simple Apparatus invented by Dr Jennings & am persuaded it will be found useful in a variety of diseases particularly Gout & Rheumatism: and I even think it probable
			 that by a judicious application of such an
			 Atmosphere the cold stage of an intermittent might be prevented. It is certainly an elegant substitute for what is called an Indian Sweat & is by far the most convenient Vapour bath that I have seen. Besides I am not sure that the Chemical properties of such an attmosphere atmosphere are of no importance. To remove a Patient out of Bed when faint & exhausted by fever or when tortured with pain is often a dangerous & always an unpleasant undertaking. Indeed I have
			 seen fatal accidents result from the attempt. I hope Dr Jennings will conduct his Expts with zeal & regulate them by the Scientific Principles established by Dr Currie in his inestimable work on the use of cold water in fevers for which he deserves a Statue of Gold. In
			 Hospitals, Ships & other places where fuel is scarce the invention of Dr Jennings will I think, soon be duely appreciated—I am greatly indebted to you for the trouble you have taken to explain it to me.
			 I almost wish you had tried it in your Chronic Rheumatism
			 But Sir W Temple says every man of sense ought to be his own Physician at 40. Your Diploma then is of an older date than mine &
			 I submit to your riper judgment.
          I am making great exertions to remove my little family to Kentucky in order that my Daughter may have the benefit of Mrs John Browns instruction.
			 It is my wish to extend my journey to N York & Boston.   Should I cross the Allegeheny I should travel a few hundred miles with great cheerfulness that I might have once more the pleasure of paying my respects to you. In the mean time let me assure you than that it will always give me pleasure to serve you in any way in my power & that your letters are not more agreeable to any man in the world than to
          Your Humble SertSaml Brown
        